Case 2:19-cv-00271-JFW-SS Document 33 Filed 11/08/19 Page 1 of 2 Page ID #:310



       CENTER FOR DISABILITY ACCESS
  1    Raymond Ballister Jr., Esq., SBN 111282
  2    Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
  3    Dennis Price, Esq., SBN 279082
       James Richard Boyd, Esq., SBN 175597
  4    8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
  5    (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
  6
       Attorneys for Plaintiff
  7
  8                               UNITED STATES DISTRICT COURT

  9                              CENTRAL DISTRICT OF CALIFORNIA

 10    Renato Rico,                          Case No.: 2:19-cv-00271-JFW-SS
 11              Plaintiff,
                                             SUPPLEMENTAL DECLARATION OF JAMES
 12      v.                                  RICHARD BOYD IN RESPONSE TO THE
                                             COURT’S NOVEMBER 1, 2019 ORDER TO
 13    Manijeh Tabatabai, in individual      SHOW CAUSE [DKT. 27]
       and representative capacity as
 14    trustee of The Jahangiri Family
       Revocable Trust dated October 1,
 15    2002;
       Continental Currency Services,
 16    Inc., a California Corporation; and
       Does 1-10,
 17
                 Defendants.
 18
 19
 20                                 JAMES BOYD DECLARES:
 21   1. I am licensed to practice law in the State of California and before this Court. I
 22      am an attorney for Plaintiff Renato Rico and, in that capacity, am familiar with
 23      the contents herein and if called and duly sworn, could competently testify to
 24      them.
 25   2. The parties mediated on September 26, 2019. I represented Plaintiff at the
 26      mediation.
 27   3. I am also Lead Trial Counsel in this matter.
 28




                                               1

      Boyd Dec                                                      Case No.: 2:19-cv-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 33 Filed 11/08/19 Page 2 of 2 Page ID #:311




  1      I declare under penalty of perjury of the laws of the State of California and the
  2      United States that the foregoing is true and correct to the best of my knowledge.
  3
  4   Dated: November 8, 2019                   CENTER FOR DISABILITY ACCESS
  5
                                                By: /s/ James Richard Boyd
  6                                             James R. Boyd
  7                                             Attorneys for Plaintiff
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                               2

      Boyd Dec                                                       Case No.: 2:19-cv-00271-JFW-SS
